FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 24, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
JAN B. HAMILTON,

       Petitioner – Appellant,
                                                   Nos. 15-1400, 15-1433, 15-1488
v.                                                 (D.C. Nos. 1:15-CV-01691-LTB,
                                                      1:15-CV-01791-LTB and
DON BIRD, Pitkin County Jail; D.                        1:15-CV-01792-LTB)
MULDOON, Captain, Fairplay, CO; THE                         (D. Colorado)
ATTORNEY GENERAL OF THE STATE
OF COLORADO,

       Respondents - Appellees.
                       _________________________________

                                 ORDER DENYING
                        CERTIFICATE OF APPEALABILITY*
                         _________________________________

Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________


     While incarcerated at the Pitkin County Jail in Colorado,1 pro se petitioner Jan

Hamilton appealed dismissal orders in three separate cases before the United States


        *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
        Ms. Hamilton was incarcerated at the time she filed her habeas petitions, but
she has since been released. Although a person must be “in custody” to obtain relief
under § 2254, Ms. Hamilton was also sentenced to five years’ probation in Case Nos.
15-1433 and 15-1488. Such “[p]robationary status is sufficiently ‘in custody’
pursuant to section 2254 to permit habeas relief.” Olson v. Hart, 965 F.2d 940, 942–
43 (10th Cir. 1992), superseded by statute on other grounds, Federal Courts
Improvement Act of 1996, Pub. L. No. 104-317, 110 Stat. 3847, as recognized in
District Court for the District of Colorado. In each order, the district court denied Ms.

Hamilton’s petitions for a writ of habeas corpus under 28 U.S.C. § 2254 and denied

Ms. Hamilton’s requests for a certificate of appealability (COA) under 28 U.S.C.

§ 2253(c)(1)(A).

                                 I.     BACKGROUND

      In each of her three appeals, Ms. Hamilton alleges her underlying convictions

were based on false accusations by “religious extremists” who discriminated against

her based on her sexual orientation. Ms. Hamilton also raises other arguments in the

individual cases that are discussed below.

                                      A. Case No. 15-1400

      In Case No. 15-1400, Ms. Hamilton seeks a COA to challenge her conviction

in Case No. 14M143 in Pitkin County Court (First Conviction), which was based on

her guilty plea to four misdemeanors: one count of harassment and three counts of

violating a protective order. The county court sentenced Ms. Hamilton to four




Knox v. Bland, 632 F.3d 1290, 1292 (10th Cir. 2011). In Case No. 15-1400, Ms.
Hamilton was sentenced only to a term of imprisonment without probation. But even
where a petitioner is unconditionally released, if she faces “collateral consequences”
resulting from a conviction, the case is not moot. See Carafas v. LaVallee, 391 U.S.
234, 237–38 (1968). And we have recognized “the possibility of collateral
consequences arising from a misdemeanor conviction, such as the chance that a later
sentence might be enhanced because of an earlier misdemeanor conviction or that
such a conviction could be used in some jurisdictions to impeach the petitioner in
later proceedings,” and such possibility “is sufficient to overcome mootness.” Oyler
v. Allenbrand, 23 F.3d 292, 294 (10th Cir. 1994). Thus, because Ms. Hamilton may
face similar collateral consequences resulting from her misdemeanor convictions, her
case is not moot.
                                                2
months’ imprisonment on each count, to run consecutively, for a total of sixteen

months.

       In her first effort to appeal, Ms. Hamilton sought relief directly from the United

States Supreme Court, by sending a letter to Justice Ginsburg describing the events

leading to her arrests and convictions in her various cases.

       In addition, Ms. Hamilton attempted to appeal her First Conviction directly to the

Colorado Supreme Court. In her notice of appeal, Ms. Hamilton claimed her conviction

was “due to the outrageous sexual orientation discrimination of her Lesbian lifestyle” and

explained that fellow parishioners at her church demanded she “undergo ‘Conversion

Therapy’ to []cure her of being a Lesbian.” Ms. Hamilton also filed a “Writ of

Certiorari,” seeking “all damages, losses and attorneys fees commensurate with Colorado

State Law” and “further request[ing] that the Colorado Supreme Court rule ‘Conversion

Therapy’ . . . to be unconstitutional.” The Colorado Supreme Court dismissed Ms.

Hamilton’s appeal for lack of jurisdiction on May 7, 2015, because Ms. Hamilton sought

review of a county-court judgment, which must be appealed first to the district court.

       On July 24, 2015, Ms. Hamilton, with the assistance of counsel, filed an appeal

with the Pitkin County District Court. Ms. Hamilton’s counsel identified different

grounds than those Ms. Hamilton has advanced in her pro se filings. In particular, counsel

argued (1) the government failed to prove beyond a reasonable doubt that Ms. Hamilton

violated a protective order and (2) the trial court erred by failing to require a competency

evaluation for Ms. Hamilton. Nothing in the record shows whether the Pitkin County

District Court has ruled on Ms. Hamilton’s appeal.

                                                 3
       On July 30, 2015, Ms. Hamilton filed a pro se Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254, in the United States District Court for the District

of Colorado, in an action where she had already filed a civil complaint under 42 U.S.C.

§ 1983. Because Ms. Hamilton may not pursue civil rights and habeas claims in the same

action, the district court opened a new case to address the habeas petition. The district

court determined the petition failed to comply with Rule 8 of the Federal Rules of Civil

Procedure and therefore ordered Ms. Hamilton to amend her petition.

       After giving Ms. Hamilton multiple opportunities to amend, the district court

dismissed Ms. Hamilton’s habeas petition for failure to comply with Rule 8 and for

failure to exhaust state remedies. As the district court explained, “Ms. Hamilton’s

[Second Amended] Application is sometimes unintelligible and otherwise fails to set

forth facts supporting a claim for relief that is actionable in a habeas corpus proceeding.”

More specifically, “Ms. Hamilton asserts that various persons violated state and federal

criminal laws, but she does not allege any facts to show that her state court conviction is

invalid under federal law.” In addition, Ms. Hamilton did not establish that she had

exhausted her state appeals before seeking federal habeas relief.

                                     B. Case No. 15-1433

       In Case No. 15-1433, Ms. Hamilton seeks a COA to appeal her conviction in

Case No. 10CR76 in Pitkin County Court (Second Conviction), where she pled guilty

to a single misdemeanor for violating a protective order. On August 10, 2015, Ms.

Hamilton filed a § 2254 habeas petition with the District of Colorado. Ms. Hamilton

indicated she had appealed her Second Conviction to the Colorado Court of Appeals,

                                                 4
the Colorado Supreme Court, and the United States Supreme Court. Although Ms.

Hamilton alleged that her appeals to the Colorado Supreme Court were denied, she

acknowledged her appeal to the Colorado Court of Appeals is still pending.

      The district court dismissed Ms. Hamilton’s case on multiple grounds. First, it

concluded that Ms. Hamilton’s habeas petition failed to comply with Rule 8. Second,

the district court ruled Ms. Hamilton failed to state a viable claim under § 2254.

Finally, the district court reminded Ms. Hamilton of the requirement to exhaust her

state-court remedies.

                                   C. Case No. 15-1488

      In Case No. 15-1488, Ms. Hamilton seeks a COA to challenge her conviction

in Case No. 11CR38 in Pitkin County Court (Third Conviction), where she pled

guilty to a single misdemeanor for violating a protective order. On August 19, 2015,

Ms. Hamilton filed a § 2254 habeas petition with the District of Colorado. In her

petition, Ms. Hamilton indicated that she filed a direct appeal of her Third Conviction

with the Colorado Court of Appeals and the Colorado Supreme Court, and both

appeals were resolved on March 2, 2015. Ms. Hamilton also stated she initiated post-

conviction proceedings with the Colorado Supreme Court, but this petition had been

denied on March 2, 2015.2



      2
         In her § 2254 petition, Ms. Hamilton identifies both a direct appeal and
postconviction proceedings, but she states both were denied on March 2, 2015. Ms.
Hamilton has not provided a copy of any decision from the Colorado appellate courts.
Thus, it is unclear whether Ms. Hamilton filed a direct or postconviction appeal, or
both.
                                              5
       Although the district court questioned whether Ms. Hamilton had complied

with Rule 8, it was “able to discern” three claims in her § 2254 petition related to her

Third Conviction:

       (1) violation of [Ms. Hamilton’s] Fourteenth Amendment equal
       protection rights based on her sexual orientation; within this claim, she
       includes conclusory allegations of malicious prosecution, cruel and
       unusual punishment, excessive bail, no speedy trial, false imprisonment,
       and lack of jurisdiction; (2) violation of [Ms. Hamilton’s] First
       Amendment right to freedom of religion pursuant to a conspiracy
       between Aspen police officers and private parties; [and] (3) failure to
       enforce state criminal statutes.

       The district court concluded Ms. Hamilton had waived any claim of constitutional

deprivations when she pled guilty to violating a protective order. The district court further

determined that, to the extent Ms. Hamilton challenged her guilty plea, she failed to

allege facts showing she had exhausted this issue in the state court. And to the extent

Ms. Hamilton asserted civil rights violations related to her confinement, the district court

ruled that Ms. Hamilton could not assert such claims in her habeas action. Finally, the

district court concluded Ms. Hamilton’s argument that the state court lacked jurisdiction

to convict her was a question of state law, which may not be raised under § 2254. The

district court therefore dismissed Ms. Hamilton’s petition and denied her request for a

COA.

                                   II.    DISCUSSION

       A state prisoner must obtain a COA as a jurisdictional prerequisite to challenge a

federal district court’s denial of habeas corpus relief. 28 U.S.C. § 2253(c)(1)(A); Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003). We will issue a COA “only if the applicant has


                                                 6
made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Where the district court rejects the petitioner’s constitutional claims on the

merits, “[t]he petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000) (internal quotation marks omitted). Where the district court

dismisses on procedural grounds, our review “has two components, one directed at the

underlying constitutional claims and one directed at the district court’s procedural

holding.” Id. at 484–85. “[A] COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether

the district court was correct in its procedural ruling.” Id. at 484. “Each component of the

§ 2253(c) showing is part of a threshold inquiry, and a court may find that it can dispose

of the application in a fair and prompt manner if it proceeds first to resolve the issue

whose answer is more apparent from the record and arguments.” Id. at 485.

       Because Ms. Hamilton is proceeding pro se, we construe her filings liberally,

see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), “but our role is not to act

as h[er] advocate,” Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).

Indeed, we limit our review to “an overview of the claims in the habeas petition and a

general assessment of their merits” rather than “full consideration of the factual or legal

bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.




                                                 7
                                    A. Case No. 15-1400

       In Case No. 15-1400, Ms. Hamilton raises several arguments to challenge her First

Conviction. First, Ms. Hamilton maintains that her conviction stemmed from disputes

with parishioners at the First Baptist Church in Aspen, and that the Pitkin County Court

did not have jurisdiction to interfere with such ecclesiastical matters. Ms. Hamilton also

argues her underlying convictions violated multiple constitutional rights because the

convictions were based on improper sexual-orientation discrimination. Finally, Ms.

Hamilton asserts her trial counsel was ineffective when he “fail[ed] to investigate

disingenuous reports,” failed to interview witnesses, and failed to introduce evidence that

there was no protective order in place at the time of Ms. Hamilton’s arrest. We do not

address the merits of Ms. Hamilton’s claims because we agree with the district court that

she must exhaust her state remedies before seeking federal habeas relief.

       “[A] state prisoner bringing a federal habeas corpus action bears the burden of

showing that [s]he has exhausted available state remedies,” which requires a showing that

“a state appellate court has had the opportunity to rule on the same claim presented in

federal court.” Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir. 1992). Here, there is no

evidence in the record demonstrating that a Colorado appellate court has ruled on any of

the above claims. Ms. Hamilton was convicted in the Pitkin County Court and attempted

to appeal her conviction directly to the Colorado and United States Supreme Courts.

When those courts denied her appeals, and particularly when the Colorado Supreme

Court explained that county-court decisions must first be appealed to a district court,

Ms. Hamilton filed her appeal with the Pitkin County District Court. But Ms. Hamilton

                                                 8
has not produced evidence or even alleged that the Pitkin County District Court has

reached a decision on her appeal.

       Moreover, the claims Ms. Hamilton raised in her state appeal do not correspond

with the claims she raises here. In her appeal to the Pitkin County District Court, Ms.

Hamilton argued only that the government failed to prove beyond a reasonable doubt that

Ms. Hamilton violated a protective order and the trial court erred by failing to require a

competency evaluation for Ms. Hamilton. With respect to her first argument, Ms.

Hamilton argued there was no protective order in place when she was arrested for

violating a protective order, and she asserts the same as part of her ineffective-assistance

claim here. But this is the only ground that Ms. Hamilton has raised both here and in her

appeal to the Pitkin County District Court. Her remaining claims have not been presented

in an appeal to a Colorado state court. And without a decision from the Colorado courts

on the same claims raised in her federal cases, Ms. Hamilton has not exhausted her state-

court remedies. Accordingly, we dismiss Ms. Hamilton’s appeal and deny her request for

a COA with respect to her First Conviction.3

                                     B. Case No. 15-1433

       Ms. Hamilton’s claims in Case No. 15-1433 suffer from similar exhaustion

defects. Ms. Hamilton seeks a COA to challenge her Second Conviction on a single

count of violating a protective order. Ms. Hamilton alleges she was illegally arrested

and incarcerated for over two years before trial. She also claims judges and other

       3
         We also deny Ms. Hamilton’s Motion to Reconsider Denial of Appointed
Counsel, and her Motion for Leave to Proceed on Appeal Without Prepayment of
Costs or Fees, which she filed in Case No. 15-1400.
                                                 9
court staff ignored her complaints of corruption and discrimination by the Aspen

Police Department. Although Ms. Hamilton pled guilty to the charge of violating a

protective order, she contends her plea was based on ineffective assistance of

counsel—namely, Ms. Hamilton asserts her counsel “orchestrated” and

“manipulated” her plea agreement.

      In her § 2254 petition to the District of Colorado, Ms. Hamilton asserted that

she appealed her conviction to the Colorado Court of Appeals, the Colorado Supreme

Court, and the United States Supreme Court. Her appeals to the Colorado and United

States Supreme Courts were dismissed. But Ms. Hamilton explicitly stated that her

appeal to the Colorado Supreme Court is still pending. In the time since she filed her

petition with the federal district court, Ms. Hamilton has not produced evidence or

argued that the Colorado Court of Appeals has now denied her claims, nor has she

established that she raised the same claims before the Colorado Court of Appeals that

she raises here. We therefore dismiss Ms. Hamilton’s appeal and deny her request for a

COA, based on her failure to exhaust state remedies.4

                                   C. Case No. 15-1488

      In Case No. 15-1488, Ms. Hamilton seeks a COA to appeal her Third

Conviction, based on her guilty plea to one count of violating a protective order. In


      4
         We also deny Ms. Hamilton’s Habeas Corpus for Immediate Release from
Illegal Custody Due to Lack of Jurisdiction of Secular Courts in Ecclesiastical
Church Controversies; her Motion for Leave to Proceed on Appeal Without
Prepayment of Costs or Fees; and her Complaint to Disqualify Tim Tymkovich Chief
Justice of the 10th Circuit Court of Appeals of the United States for Bias and
Prejudice, which she filed in Case No. 15-1433.
                                              10
her § 2254 petition filed with the District of Colorado, Ms. Hamilton indicated she

filed a direct appeal with the Colorado Court of Appeals and the Colorado Supreme

Court, and that both appeals were resolved on March 2, 2015. Ms. Hamilton also

stated she initiated post-conviction proceedings with the Colorado Supreme Court,

but this petition was also denied on March 2, 2015. Beyond stating that her appeals

were denied, Ms. Hamilton has not provided a copy or description of any decision by

the Colorado appellate courts. Accordingly, we cannot determine whether Ms.

Hamilton raised the same claims in her state-court proceedings that she raises here.

       But even if we read Ms. Hamilton’s petition and briefing generously and

assume she satisfied the exhaustion requirement, she has not shown that reasonable

jurists could debate whether she has stated a valid claim for denial of her

constitutional rights. The district court addressed multiple claims in Ms. Hamilton’s

§ 2254 petition, which she reasserts on appeal. First, Ms. Hamilton claims many of

her constitutional rights were violated as a result of sexual-orientation discrimination

by private parties, Aspen police officers, and Colorado state court judges. Second,

Ms. Hamilton alleges she was denied access to cancer treatment while incarcerated.

Third, Ms. Hamilton claims that Colorado law enforcement and state courts failed to

enforce state criminal statutes. Finally, Ms. Hamilton claims ineffective assistance of

counsel, asserting that she pled guilty because she was manipulated by her counsel,

the district attorney, and the trial court judge.

       With respect to Ms. Hamilton’s allegations of constitutional violations, she

waived such claims when she pled guilty to the misdemeanor charge of violating a

                                                11
protective order. See United States v. Salazar, 323 F.3d 852, 856 (10th Cir. 2003)

(“[I]t is well established that a voluntary and unconditional guilty plea waives all

non-jurisdictional defenses.”). Indeed, “[w]hen a criminal defendant has solemnly

admitted in open court that [s]he is in fact guilty of the offense with which [s]he is

charged, [s]he may not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea.” Tollett v.

Henderson, 411 U.S. 258, 267 (1973). Criminal defendants who plead guilty “may only

attack the voluntary and intelligent character of the guilty plea.” Id.

       Ms. Hamilton challenges the validity of her guilty plea based on ineffective

assistance of counsel, but she has not identified any specific conduct by her counsel that

could be considered ineffective. “We review a challenge to a guilty plea based on a

claim of ineffective assistance of counsel using the two-part test announced in

Strickland v. Washington.” United States v. Gordon, 4 F.3d 1567, 1570 (10th Cir.

1993). “Under this test, the defendant must show that his counsel’s performance ‘fell

below an objective standard of reasonableness,’ and that the deficient performance

resulted in prejudice.” Id. (citation omitted) (quoting Strickland, 466 U.S. 668, 688

(1984)). “To show prejudice in the guilty plea context, the defendant must establish

that ‘there is a reasonable probability that, but for counsel’s errors, [s]he would not

have pleaded guilty and insisted on going to trial.’” Id. (quoting Hill v. Lockhart, 474
U.S. 52, 59 (1985)). In other words, where a habeas petitioner challenges a guilty

plea, she must establish that reasonable jurists could debate whether “there was a fair

and just reason to withdraw [her] plea” and that, “absent counsel’s failure to

                                                  12
[properly] advise him . . . , [s]he would have gone to trial.” United States v. Viera,

674 F.3d 1214, 1219–20 (10th Cir. 2012) (internal quotation marks omitted).

       Ms. Hamilton has not met this burden. She asserts that her counsel was

ineffective and that her counsel manipulated her. But beyond these conclusory

statements, Ms. Hamilton has not identified any specific facts or evidence to show

that her counsel acted improperly or ineffectively in negotiating a plea agreement. Nor

does Ms. Hamilton allege any facts to show that her guilty plea was not knowing and

voluntary. And because Ms. Hamilton has not shown that she would have gone to trial

if her counsel had not acted deficiently in advising her to accept the plea agreement,

she cannot show prejudice. As a result, we deny her request for a COA on her

ineffective-assistance claim.

       With respect to Ms. Hamilton’s claim that she was denied cancer treatment

while incarcerated, this is a challenge to Ms. Hamilton’s conditions of confinement.

The district court correctly held that Ms. Hamilton may not assert such a claim in a

habeas action; the proper avenue is an action under 42 U.S.C. § 1983. See Standifer v.

Ledezma, 653 F.3d 1276, 1280 (10th Cir. 2011). Similarly, Ms. Hamilton’s allegations of

failure to enforce state law cannot be asserted in a § 2254 case. See Estelle v. McGuire,

502 U.S. 62, 67–68 (1991) (“We have stated many times that federal habeas corpus relief

does not lie for errors of state law. . . . In conducting habeas review, a federal court is

limited to deciding whether a conviction violated the Constitution, laws, or treaties of the

United States.” (internal quotation marks omitted)); Montez v. McKinna, 208 F.3d 862,

865 (10th Cir. 2000) (“[C]laims of state law violations are not cognizable in a federal

                                                  13
habeas action.”). Because we cannot decide claims related to conditions of confinement

and violations of state law in this habeas proceeding, we deny the request for a COA for

these claims.5

                                 III.   CONCLUSION

       Ms. Hamilton has not exhausted her state remedies for many of her claims, and

she has not made a substantial showing of the denial of a constitutional right. We

therefore deny her requests for COA and dismiss her appeals.

                                                ENTERED FOR THE COURT


                                                Carolyn B. McHugh
                                                Circuit Judge




       5
        We also deny Ms. Hamilton’s Motion for Leave to Proceed on Appeal
Without Prepayment of Costs or Fees, and her Complaint to Disqualify Tim
Tymkovich Chief Justice of the 10th Circuit Court of Appeals of the United States
for Bias and Prejudice, which she filed in Case No. 15-1488.
                                               14